Case 6:19-cv-01275-WWB-LRH Document 9 Filed 09/19/19 Page 1 of 2 PageID 29



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

PATRICK AGERS,

               Plaintiff,

vs.                                              CASE NO.: 6:19-CV-01275-CEM-LRH

KENCO SIGNS AND AWNING, LLC,
d/b/a KENCO SIGNS, a Florida Limited
Liability Company, and RAYMOND
WEBB, Individually,

               Defendant.                    /

                              NOTICE OF SETTLEMENT

       COMES NOW the Plaintiff, PATRICK AGERS, by and through the

undersigned counsel, and hereby gives notice that the Parties have agreed to settle

this matter in its entirety. The Parties will file the appropriate pleadings for dismissal

within sixty (60) days from the date of this filing.

       Dated this 19th day of September, 2019.

                                          Respectfully submitted,

                                          /s/ MATTHEW GUNTER
                                          Matthew Gunter, Esq.
                                          FBN 0077459
                                          Morgan & Morgan, P.A.
                                          P.O. Box 530244
                                          Atlanta, GA 30353-0244
                                          Telephone: (407) 420-1414
                                          Facsimile: (407) 867-4791
                                          Email: MGunter@forthepeople.com
                                          Attorneys for Plaintiff
Case 6:19-cv-01275-WWB-LRH Document 9 Filed 09/19/19 Page 2 of 2 PageID 30



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 19th day of September, 2019, I

electronically filed the foregoing using the CM/ECF filing system, which I

understand will send a notice of electronic filing to all parties of record.

                                         /s/ MATTHEW GUNTER
                                         Matthew Gunter, Esq.




                                            2
